—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about July 7, 2000, which, in pertinent part, dismissed plaintiffs’ punitive damages claim against defendants and granted defendants’ motion for sanctions of $1,000, unanimously modified, on the law, the facts, and in the exercise of discretion, to the extent of vacating the sanctions, and otherwise affirmed, without costs.
In this action seeking, inter alia, punitive damages, plaintiffs asserted that defendants wrongfully denied them access to a storage closet they had leased and refused to return certain property contained therein. Supreme Court dismissed plaintiffs’ claim for punitive damages and imposed sanctions upon them for asserting a frivolous cause of action. While we agree with Supreme Court that defendants’ conduct was not sufficiently egregious to support a claim for punitive damages (see, Seynaeve v Hudson Moving & Stor., 261 AD2d 168), we disagree that the imposition of sanctions was warranted under the circumstances presented. In view of this, we vacate only so much of the court’s order that imposed sanctions upon plaintiffs. Concur — Tom, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.